Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 22 December 2021.  These drawings are not accepted.  For clarification, please see the objections below and comments in the Response to Arguments section.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “510” has been used to designate both voids and horizontal members.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because the use of a dashed line to indicate a cartridge housing (see fig.4, #422) is non-standard and unclear.  A dashed line is . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the gear system interior to the cartridge as described in the specification [para.0035: “the interior parts of the print material cartridge (215) including the gear system (240) and agitator (230)”].  Any structural detail that is essential for a proper understanding of 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s):
The “tab mechanically coupled to the agitator via the gear system” of claim 1-7 [while the three components are shown individually, the coupling and interaction are not adequately or clearly depicted];
The “an agitator … coupled to the tab via a gear system” of claims 8-13 [while the three components are shown individually, the coupling and interaction are not adequately or clearly depicted];
the "drive member [to interface with the tab and move the tab-(claim 10)] is movable via a motor” of claim 12 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “formed along a transverse direction”. The term transverse is indefinite unless it is tied to some defined structure or orientation. While the term commonly means a direction ‘across’, a cartridge has multiple dimensions and a transverse line or plane could be determined in multiple different directions. As a result, since it is unclear if the transverse direction is meaning the width of the cartridge, the height of the cartridge, the length of the cartridge, or some direction relating to gravity, the Office is unable to ascertain the metes and bounds of the claim.

Allowable Subject Matter
Claims 1-4, 6-12, and 16-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “a tab mechanically coupled to the agitator via the gear system, the tab protruding from outside the housing … to activate the agitator as the print material cartridge is being interfaced with a printing device, the tab to cause a sliding motion of the agitator inside the reservoir, the agitator comprising a shovel member to shovel an amount of the print material as the agitator slides inside the reservoir” in combination with the remaining claim elements as set forth in claims 1-4, 6-7, and 16-18.
Prior art does not disclose or suggest the claimed “an agitator within the print material reservoir mechanically moveable and coupled to the tab via a gear system; wherein movement of the tab via introduction of the print material cartridge into the print material cartridge port causes the agitator to slide within the print material reservoir” in combination with the remaining claim elements as set forth in claims 8-12 and 19-21.
 
Response to Arguments
Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive. Any objections presented previously and not repeated herein can be understood to have been properly addressed by at least one of the amendments to the drawings and the amendments to the claims.
Regarding drawing objections relating to claims 1-7 and 8-13, the applicants argue that the tab being mechanically coupled to the agitator through the gear system is shown in the newly submitted replacement drawings with indicators 424 and 420; 
The applicants are being warned that 37 CFR 1.84(h)(5) (see MPEP 608.02(f)) prohibits modifications of the invention from being depicted in the drawing.  The disclosure relates to two modes of moving the tab 1) through contact with an item in/on the apparatus body to move the tab as the cartridge is being inserted and 2) to have an arm actuated by a motor that can move the tab while the cartridge is mounted on the rails.  Though as established herein, the drawing is distinctly unclear as to how the different items interact, currently presented and not-approved replacement fig.4 appears to be attempting to depict both the abutment method and the motor-driven method.  If this is actually the case, the drawing would be in violation of the requirements.  It would be highly advisable to include one drawing for each mode of configuration.
The applicants are invited to confer with the Examiner before submitting the next set of drawings, if the applicants so desire.
Regarding the rejection of claim 5 under 35 U.S.C. 112(b), the applicants argue that it is rendered moot by the claim amendments.  The office respectfully disagrees.  As stated previously and in the currently applied rejection, the issue at hand is the directional definition of the agitator/lattice placement.  Generally, the term “transverse” simply means ‘crossing’ or extending across something.  No particular definition was .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
2/22/2022